DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, filed on 4/19/2021, with respect to claims 2, 4, 5, 7, 8 and 18-22 have been fully considered and are persuasive.  The 35 USC 103 rejection issued on 1/21/2021 has been withdrawn. 
Allowable Subject Matter
Claims 2-5, 7-12 and 14-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 2 and 18, prior art failed to disclose or fairly suggest a light emitting device comprising, along with other recited claim limitations, a second inorganic insulating layer over a top surface of the first organic resin layer as amended on 11/6/2020. Claims 4, 5, 7-10 and 19-23 depend from either of these two independent claims and hence are allowed for the same reason therein. 
Regarding Claim 3, prior art failed to disclose or fairly suggest a light emitting device comprising, along with other recited claim limitations, overlapping and width configurations for the first and the second opening. Claims 11, 12 and 14-17 depend from claim 3 and hence are allowed for the same reason therein. 
Regarding Claim 24, prior art failed to disclose or fairly suggest a semiconductor device comprising, along with other recited claim limiations, the required relationship among the second inorganic insulating layer, second organic insulating layer, wiring and . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914.  The examiner can normally be reached on M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        4/21/2021